By the Chancellor.
Thomas Evans, the former husband of Elizabeth Lofland, one of the petitioners, was never seised of an estate of inheritance in the land mentioned in this petition. *67At the utmost he had only a trust estate under the alienation bond made by William Brittingham Ellis to Eli Collins and assigned so as to declare that eighty acres of the land should be conveyed to him, Evans. He assigned the bond to Nathaniel Mitchell, so that during the whole period, from August 11, 1802, to August 2, 1809, when he assigned the bond to Mitchell, he had not the legal estate in this land. Then and now, the legal estate is in William Brittingham Ellis, or his heirs, if he be dead. At any rate, Thomas Evans had only a trust estate. He was the cestui que me, and his widow cannot be endowed of any part.
Petition dismissed.
Note. A wife can no more be endowed of a trust now (since Statute of Uses, 27 Hen. VIII, c. 10) than at common law and before the Statute she could be endowed of an use, 3 P.Wms. 229, 234, Chaplin v. Chaplin; 2 Sch. & Lef. 387, Darcy v. Blake. See there the reason.